Citation Nr: 0928233	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-06 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE 
  
Entitlement to service connection for chronic renal failure 
due to or the result of lithium therapy for a service-
connected bipolar disorder. 
  
  
REPRESENTATION 
  
Appellant represented by:     The American Legion 
  
  
WITNESS AT HEARING ON APPEAL 
  
Appellant 
  
  
ATTORNEY FOR THE BOARD 
  
S. Grabia, Counsel 

INTRODUCTION 
  
The Veteran served on active duty from August 1965 to July 
1967.  
  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland , Ohio , which denied entitlement to service 
connection for chronic renal failure.  
  
In April 2009, the Veteran testified in a Travel Board 
hearing before the undersigned Veterans Law Judge. The 
transcript of the hearing is associated with the claims file. 
  
  
FINDING OF FACT 
  
Resolving reasonable doubt in the Veteran's favor, he has 
renal failure due to or the result of lithium therapy for his 
service-connected bipolar disorder. 
  
  
CONCLUSION OF LAW 
  
Resolving reasonable doubt in the Veteran's favor, service 
connection for chronic renal failure due to or the result of 
lithium therapy for his service-connected bipolar disorder is 
granted. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008). 
  
  


  
Veterans Claims Assistance Act of 2000 (VCAA). 
  
In light of the Board's fully favorable determination in this 
decision a detailed discussion of VA's various duties to 
notify and assist is unnecessary, as any potential failure of 
VA in fulfilling these duties is harmless error. 
  
Analysis 
  
The Veteran asserts that he has renal failure as a result of 
the prolonged use of lithium in the treatment of his service 
connected bipolar disorder. 
  
In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein. 
Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a). 
  
By rating action in February 1968, service connection was 
granted for schizophrenic reaction, and a 10 percent 
evaluation was assigned. The psychiatric disorder has been 
recharacterized as a bipolar disorder and the rating 
continued to be gradually increased until an August 1987 
rating action increased the evaluation to 100 percent. 
  
A review of the VA Medical Center treatment records reveal 
that the Veteran was hospitalized numerous times for his 
psychiatric disability. In a hospitalization period in 
October 1984 he was diagnosed with a bipolar disorder and 
started on lithium therapy. 
  
In April 2005 the Veteran submitted a claim for renal failure 
secondary to "taking lithium for 12-15 years (prescribed by 
VA)."  He noted he had been treated from approximately 1982 
to 1997 with lithium for a bipolar disorder.  He further 
noted that he had been referred to Dr. Clyne, a kidney 
specialist who informed him that he only had 25 percent of 
his kidney function and that lithium probably was the cause 
of his kidney failure. 
  
In an April 2005 letter from David Clyne, M.D., of the Kidney 
and Hypertension Center in Cincinnati, Ohio, it was noted 
that the Veteran was treated with lithium from 1985 to 1997 
for a bipolar affective disorder.  The appellant was also 
noted to suffer from chronic renal failure.  Dr Clyne 
observed that the Veteran's chronic renal failure appeared to 
have been progressive over the years.  In the absence of 
other obvious risk factors Dr. Clyne opined that the 
failure may well be secondary to lithium.  Some more recent 
fluctuations may have been ace inhibitor effect.  Dr. Clyne 
noted that the Veteran's kidney failure was quite severe. 
  
Following a July 2005 VA examination a diagnosis of chronic 
renal insufficiency with documented elevated serum creatine 
since 1989 was entered.  The examiner reported that the 
Veteran asserted that his kidney problems were related to his 
being prescribed lithium for his bipolar disorder.  The 
examiner noted that lithium has been associated with a 
chronic form of renal insufficiency which typically occurred 
within 10 years of therapy and progressed to end stage renal 
disease within the following 8 years despite 
discontinuation.  He noted the Veteran's pattern of renal 
insufficiency included relatively stable creatine throughout 
his period of treatment with lithium.  It was not until 2002 
that he had a progression of his creatine levels. He opined 
that the Veteran's chronic renal insufficiency was less 
likely than not caused by or a result of the Veteran's 
service connected bipolar disease or its treatment with 
lithium.  
  
A February 2007 letter from the Veteran's VA Medical 
Center treating psychiatrist, that noted the Veteran had been 
his patient for 19 years.  The appellant was noted to have 
been taking lithium carbonate as a mood stabilizer for many 
years, but the medication was discontinued about 1996 because 
of rising creatine level and worsening tremors.  The creatine 
level had remained elevated since the discontinuance of 
lithium but had recently begun to rise again.  The 
psychiatrist opined that it was his strong opinion that a 
significant part of the appellant's chronic renal failure was 
due to his many years on lithium, and thus related to his 
service connection condition.  
  
In a February 2007 letter, Dr. Clyne noted that he had been 
treating the Veteran since February 2005.  Dr. Clyne noted 
that Veteran was evidently diagnosed with bipolar affective 
disorder while in service and had been on chronic lithium 
therapy from 1985 to 1997.  Dr Clyne opined that in view of 
the chronic nature of the Veteran's kidney disease, plus its 
relatively stable course since at least stopping lithium, he 
believed that it was quite possible that the 
appellant's kidney disease was lithium induced. 
  
In a December 2007 letter, Dr. Clyne noted that he had 
reviewed the October 2007 supplemental statement of the case, 
and believed that it was more likely than not that the 
Veteran's kidney disease was lithium induced.  He noted that 
some fluctuation in the serum creatine may have been due to 
ACE inhibitor administration, but he was, "not aware that 
ACE inhibitors cause chronic kidney disease."  He questioned 
the logic of the July 2005 VA examiner noting his statement 
that lithium has been associated with a chronic form of renal 
insufficiency, which typically occurs within 10 years of 
therapy and progressed to end stage renal disease within the 
following 8 years despite the discontinuance of therapy.  Dr. 
Clyne noted that the Veteran's creatine was first seen 
elevated at 8 years, and that lithium was stopped in 1997.  
Dr. Clyne then rhetorically asked whether VA was denying the 
appellant's claim because he did not develop end stage renal 
disease by 1995?  "Perhaps he should have been less well 
managed." Dr. Clyne noted that in the time line of 
deterioration is usually gradual and quite variable, and that 
the course of the appellant's disease fit the VA's examiner's 
statement quite well. 
  
In reviewing the above evidence, the Board notes that such 
evidence indicates a multifactorial etiology of renal 
insufficiency, with lithium treatment as well as Ace 
inhibitor treatment playing a causal role.  The majority of 
treatment providers have suggested that lithium was the cause 
of renal insufficiency, although the July 2005 VA examiner's 
opinion indicates a different possibility.  In any event, the 
evidence shows a body of evidence and expert medical opinions 
which clearly support the argument that lithium therapy can 
cause renal failure, and that Ace inhibitors while not proven 
to cause renal failure may at least aggravated the renal 
insufficiency.  What is less clear is the extent to which 
either therapy played a causal role with renal 
insufficiency.  This question has been addressed by the VA 
examiner and Dr. Clyne.  
  
The Board is satisfied that the question has been fully 
addressed, and any doubt in this instance should be resolved 
in the Veteran's favor.  Accordingly, in resolving doubt in 
the Veteran's behalf, the Board concludes that service 
connection for chronic renal failure due to or the result of 
lithium therapy for his service-connected bipolar disorder is 
in order. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303. 
  
  
ORDER 
  
Resolving reasonable doubt in the Veteran's favor, service 
connection for chronic renal failure due to or the result of 
lithium therapy for his service-connected bipolar disorder is 
granted. 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


